Citation Nr: 0301214	
Decision Date: 01/22/03    Archive Date: 02/04/03	

DOCKET NO.  95-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUE

Entitlement to an effective date prior to December 27, 
1990, for the grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph N. Barron, Attorney




WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1993 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C., which granted 
service connection for PTSD and assigned a 100 percent 
evaluation effective December 18, 1991.  The RO 
subsequently granted an effective date of December 27, 
1990, for the grant of service connection for PTSD.  The 
veteran, who had active service from October 1964 to 
September 1968, expressed disagreement with the effective 
date assigned and appealed that decision to the BVA.  The 
case was referred to the Board for appellate review.  

In a decision dated in July 1997 the Board affirmed the 
RO's choice of effective dates.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an Order dated in June 
1999 the Court affirmed the Board's decision.  The veteran 
then appealed the Court's decision to the United States 
Court of Appeals for the Federal Circuit (Federal 
Circuit), and in a decision dated in January 2001 the 
Court vacated the Court's decision and remanded the case 
to the Court.  In an Order dated in April 2001, the Court 
subsequently vacated the Board's July 1997 decision and 
remanded the matter to the Board for readjudication 
consistent with the Court's Order and the opinion of the 
Federal Circuit.  The case was subsequently returned to 
the Board for further appellate review.  

In June 2002 the veteran was notified that the Board was 
undertaking additional development rather than remanding 
the case to the RO.  Specifically, the Board was 
requesting additional VA medical records dated from 
January 1980 to the present.  After the Board received 
those records in November 2002, the Board provided copies 
of those medical records to the veteran and afforded him a 
period of 60 days in order to submit additional evidence 
or argument in response to the additional evidence.  In 
November 2002, the veteran submitted additional argument 
and exhibits.  The development having been completed and 
notice provided to the veteran, the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to inform and assist have been effectively 
satisfied.  

2.  The RO received an informal claim for service 
connection for PTSD on December 27, 1990.

3.  Rating decisions dated in January and December 1993 
granted service connection for PTSD, effective December 
27, 1990.


CONCLUSION OF LAW

The requirements for an effective date prior to December 
27, 1990, for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.152, 3.155, 3.157, 3.159, 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The Federal Circuit and the Court 
specifically cited the VCAA in vacating and remanding the 
Board's decision in this case.  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered 
by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied 
by the RO, there is no prejudice to the veteran in 
proceeding with his appeal because the requirements of the 
VCAA have been effectively satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to 
why there is no prejudice to the appellant).  As will be 
more fully explained below, the RO and the Board have 
provided the veteran with notice of applicable laws and 
regulations for an earlier effective date for the grant of 
service connection for PTSD.  Moreover, all relevant 
evidence has been obtained by the RO and the Board.  
Accordingly, the Board will proceed with appellate review.  

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of information and 
evidence needed to substantiate and complete a claim.  
Collectively, the January and December rating decisions, 
the statement of the case and the various supplemental 
statements of the case issued in connection with the 
current appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, although the 
Court's April 2001 decision serves to vacate the Board's 
July 1997 decision and its legal effect, the Board's prior 
decision nonetheless remains a matter of record, and one 
which was clearly provided to the veteran.  Examination of 
the now-vacated decision reveals that the Board clearly 
articulated the relevant laws and regulations and 
discussed these legal provisions in the context of the 
evidence then of record.  In other words, through the 
Board's July 1997 decision, the veteran has already been 
provided an extensive advisement of the evidence that 
would be required to substantiate this claim.  The Board 
would also observe that submissions from the veteran and 
his attorney reflect a clear understanding that the 
evidence needed to substantiate the veteran's claim for an 
earlier effective date for the grant of service connection 
for PTSD consists of VA medical records dated prior to 
December 27, 1990.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the resolution of the issue on appeal depends 
on the date of receipt of claims for service connection 
submitted by the veteran and/or other evidence which could 
serve as an informal claim, for example, certain VA 
medical records.  All such statements and claims from the 
veteran are associated with the claims file, as are all 
pertinent VA medical records.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review or requested any assistance from the VA.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal has been obtained.  As such, the VA has no 
outstanding duty to inform the veteran that any additional 
evidence or information is needed.  Moreover, as the 
record is complete, any further obligation under the VCAA 
for the VA to advise the veteran as to the division of 
responsibilities between the VA and the veteran in 
obtaining evidence is effectively moot.  Quartuccio v 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
case is now ready for appellate review.

Background and Evidence

The veteran submitted a VA Form 21-526 (Veterans 
Application for Compensation or Pension) in May 1976.  No 
reference to any psychiatric disorder was contained in 
that application.

A report of a VA examination performed in June 1976 
contains no evidence of complaints, clinical findings or 
diagnosis of a psychiatric disorder.  A rating decision 
dated in August 1976 granted service connection for 
residuals of a shrapnel wound of the right knee with 
retained foreign body.  

A VA Form 21-4138 (Statement in Support of Claim) dated in 
October 1976 contains no reference to a psychiatric 
disorder.  A VA Form 21-4138 dated in November 1980 
contains no reference to a psychiatric disorder, including 
complaints or treatment for such a disorder.

A report of a VA examination performed in March 1981 
contains no evidence of complaints, clinical findings or 
diagnosis of a psychiatric disorder.  A VA Form 21-4138 
dated in May 1984 contains no reference to a psychiatric 
disorder, including complaints or treatment for such a 
disorder.

A VA Form 21-4138 received on December 27, 1990, contains 
a statement reporting "treatment for my recurring 
nightmares."  A statement from the veteran received on 
December 18, 1991, relates that "I would also like to get 
a PTSD evaluation because of my war-related experiences in 
Vietnam."  

A rating decision dated in January 1993 granted service 
connection for PTSD and assigned a 100 percent evaluation 
from December 18, 1991.  

VA medical records dated between November 1979 and 
February 1981 shows treatment for psychiatric 
symptomatology associated with his Vietnam service.  A 
record dated in May 1980 concludes with a diagnosis of 
post war adjustment reaction.  

A VA Form 21-4138 dated in June 1993 relates that the 
veteran believed his claim should go back to at least 
February 1981 when he was diagnosed with symptoms at a VA 
medical center.

A rating decision dated in December 1993 found clear and 
unmistakable error in assigning the effective date for the 
grant of service connection for PTSD and corrected that 
error by assigning December 27, 1990, as the effective 
date for the grant of service connection for PTSD.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) the 
veteran related that he wished to have his disability 
retroactive to May 27, 1980, the date in which 
difficulties were first officially recognized as post war 
adjustment reaction.  

A transcript of a personal hearing conducted in March 1995 
at the RO shows the veteran offered arguments in support 
of his claim for an earlier effective date for the grant 
of service connection for PTSD.  The veteran offered 
testimony concerning his service experiences and the 
psychiatric symptomatology he experienced following 
service as a result of those experiences.  Specific 
reference was made to a VA medical record dated May 27, 
1980.  The veteran also offered testimony concerning 
difficulties he has had with the VA and DAV in pursuing 
his claim for service connection.

The veteran and his wife presented testimony at a hearing 
before the BVA in Washington, D.C., in June 1997.  At that 
hearing it was asserted that VA medical records dated in 
1980 or 1981 reflect that the veteran received psychiatric 
treatment and that the date of the treatment should be 
considered the effective date for the grant of service 
connection for PTSD.  It is asserted that it was error not 
to transfer the VA medical records to the veteran's claims 
file.  The veteran testified as to his service experiences 
and indicated that he developed a psychiatric disorder 
during service.  The veteran and his wife offered 
testimony concerning the veteran's employment difficulties 
following separation from service due to psychiatric 
symptomatology.  Testimony was also offered concerning the 
psychiatric symptomatology the veteran experienced and the 
effect the symptomatology had had on the veteran's family.   

A September 1997 letter from the Acting Chairman of the 
BVA to the veteran indicated that during the personal 
hearing conducted in June 1997 before the Board the 
veteran's representative made a statement which was 
construed as a request for equitable relief in the form of 
an earlier effective date for the grant of service 
connection for PTSD.  After reviewing the legal criteria 
and the factual background, the letter concluded that the 
Acting Chairman was unable to recommend to the Secretary 
that the request for equitable relief be granted.  

Following review by the Court and Federal Circuit, the 
Board undertook additional development and requested 
medical records from a VA medical center concerning 
treatment for all disabilities during the period from 
January 1980 to the present. Those records were received 
and the veteran was provided copies of those records and 
informed that he could submit additional evidence or 
argument in response to the additional evidence.  In 
November 2002, the veteran responded and corrected errors 
found in records provided by the Board to him.  Reference 
was made to service medical records that showed treatment 
for psychiatric symptomatology during service.  

A supplemental memorandum of law from the veteran's 
attorney dated in April 2001 makes reference to the 
provision of 38 C.F.R. § 3.310(a).  In that memorandum it 
was asserted that the provisions of 38 C.F.R. 
§ 3.157(b)(1) and §3.310(a) should not be read in 
isolation or to the exclusion of each other.  It is argued 
that the VA medical records dated in 1980 constituted an 
informal claim and that the VA failed to provide the 
veteran with the appropriate formal claim or application 
for benefits.  Thus, the veteran's informal claim must be 
accepted as the date of his claim.  


Laws and Regulations

Under VA laws and regulations, a specific claim in the 
form prescribed by the VA must be filed in order for 
benefits to be paid or furnished to any individual under 
laws administered by the VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  When a request is made by any 
person claiming or applying for, or expressing an intent 
to claim or apply for benefits under laws administered by 
the VA, the VA will furnish the appropriate form.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.150(a).  Furthermore, 
any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a).  

Furthermore, a report of an examination or hospitalization 
which meets the requirements of 38 C.F.R. § 3.157 will be 
accepted as an informal claim for benefits.  38 C.F.R. 
§ 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal 
claim for compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by 
the VA will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  Furthermore, 
these provisions apply only when such reports relate to 
examinations or treatment of a disability for which 
service connection has previously been established or when 
a claim specifying the benefit sought is received within 
one year from the date of such examination, treatment or 
hospital admission.  38 C.F.R. § 3.157(b)(1).  

As for the effective date laws and regulations, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, the effective date 
of an award of disability compensation to a veteran shall 
be the day following the date of discharge or release if 
the application is received within one year from such date 
of discharge or release.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2).  

Analysis

The basic facts in this case do not appear to be in 
dispute.  The veteran separated from service in September 
1969 and he filed a claim with the VA for compensation 
benefits in May 1976.  This was clearly more than one year 
following the veteran's separation from service.  As such, 
the effective date for an award of compensation is the 
date the veteran's claim for benefits is received.  Thus, 
even though the veteran may have received psychiatric 
treatment during service, it is not possible to assign an 
effective date for the grant of service connection for 
PTSD the day following separation from service since no 
claim for any VA benefits was received until more than one 
year following the veteran's separation from service.

When the veteran did file a claim for service connection 
in May 1976, the claim referenced only a claim for service 
connection for the knees.  The first statement from the 
veteran indicating a desire to claim service connection 
for PTSD was received by the RO on December 18, 1991, when 
the veteran stated that he would like to receive a PTSD 
evaluation because of his war-related experiences in 
Vietnam.  While the RO granted service connection for PTSD 
effective December 18, 1991, the RO subsequently conceded 
that a statement received from the veteran on December 27, 
1990, in which he indicated that he was receiving 
treatment for recurring nightmares could be construed as 
an informal claim for service connection for PTSD and the 
RO subsequently granted service connection for PTSD 
effective December 27, 1990.  

It is contended that VA treatment records dated prior to 
December 1990, specifically records dated in 1980 
constitute an informal claim for service connection for 
PTSD under the provisions of 38 C.F.R. § 3.157.  However, 
VA examination reports and treatment records are 
considered informal claims in limited situations.  
Specifically, reports of VA examination, treatment or 
hospital admissions constitute an informal claim only when 
there has been some prior adjudicative action with respect 
to a specific disability.  "Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b).  "In the instant case 
there has not been a prior allowance or disallowance of a 
formal claim for compensation or pension.  Therefore, the 
veteran's hospitalization report could not be accepted as 
an informal claim under 38 C.F.R. § 3.157."  Crawford v. 
Brown, 5 Vet. App. 33, 36 (1993) (emphasis in original).  

The Board acknowledges the veteran's attorney's reference 
to 38 C.F.R. § 3.310(a) and his argument regarding its 
relationship to 38 C.F.R. § 3.157.  However, the 
provisions of 38 C.F.R. § 3.310 permit the award of 
service connection for disabilities which are proximately 
due to or the result of a service-connected disease or 
injury.  That regulation in no way negates the requirement 
that a claim for benefits be filed, be it formal or 
informal.  The RO has determined that the veteran filed an 
informal claim for service connection for PTSD on December 
27, 1990, and the record contains no communication from 
the veteran or a representative that can be construed as a 
claim for service connection for PTSD prior to that date.  
Under the facts and circumstances of this case, VA 
treatment records cannot be construed as an informal claim 
for benefits.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to December 27, 1990, for the grant 
of service connection for PTSD.


ORDER

An effective date prior to December 27,1 990, for the 
grant of service connection for PTSD is denied.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

